NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT

ALLEN TARVIN,                            )
                                         )
             Appellant,                  )
                                         )
v.                                       )    Case No. 2D17-520
                                         )
STATE OF FLORIDA,                        )
                                         )
             Appellee.                   )
                                         )

Opinion filed February 28, 2018.

Appeal from the Circuit Court for
Sarasota County; Charles E. Roberts,
Judge.

Andrea Flynn Mogensen of Law Office
Andrea Flynn Mogensen, P.A., Sarasota,
for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and C. Todd Chapman,
Assistant Attorney General, Tampa, for
Appellee.


PER CURIAM.


             Affirmed.


VILLANTI, CRENSHAW, and BADALAMENTI, JJ., Concur.